DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on June 22nd, 2022, amended claims 1, 8, and 15 are entered.	
Response to Arguments
Applicant's arguments, filed on June 22nd, 2022, with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
At Pg. 7 of the Reply, Applicant argues that the independent claims “have each been amended to recite limitations that tie the claims to a technological environment. Thus, the claims as amended are necessarily rooted in a technological environment” in order to overcome the 101 rejections. Examiner respectfully disagrees. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP 2106.04(d) – Integration of a Judicial Exception Into A Practical Application. Merely adding the “processor” with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), do not integrate the invention into practical application. Furthermore, it is unclear what the particular technological environment the Applicant is trying to indicate the claims are rooted in. Even assuming there is a particular technological environment, the claim limitations do no more than generally linking the use of the judicial exception to the environment or field of use, as discussed in MPEP § 2106.05(h).
Applicant’s arguments with respect to the rejections of claims 1-2, 4-11, 13-15, and 17-23 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blood pressure interface unit” in Claims 8-9
“measurement unit” in Claims 1, 8-10, and 15
“display/control unit” in Claims 1, 8-10, 14, and 21-22
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11, 13-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
determining, with the processor of the measurement unit, an inaccuracy range of the measured blood pressure based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit, the inaccuracy characterization data including an age of the measurement unit, a number of cycles experienced by the measurement unit, and the measured environmental conditions;
determining, with the processor of the measurement unit, if the person is in a cardiovascular risk category based on whether the measured blood pressure is above or below a predetermined threshold for the cardiovascular risk category, the predetermined threshold calculated from an actionable threshold and the inaccuracy range of the measured blood pressure; and
displaying, with a display/control unit in data communication with the processor, whether the person is in the cardiovascular risk category.
Independent Claim 8 recites:
the measurement unit is to determine an inaccuracy range of the measured blood pressure and determine if the person is in a cardiovascular risk category based on whether the measured blood pressure is above or below a predetermined threshold for the cardiovascular risk category, the predetermined threshold calculated from an actionable threshold and the inaccuracy range of the measured blood pressure,
the display/control unit is to display a cardiovascular risk category of the person on a basis of the measured blood pressure and inaccuracy range, and 
the inaccuracy range of the measured blood pressure is based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit, the inaccuracy characterization data including an age of the measurement unit, a number of cycles experienced by the measurement unit, and environmental conditions in which the measurement unit measures the blood pressure, measured with the environmental sensor.
Independent Claim 15 recites:
determine an inaccuracy range of the measured blood pressure; 
determine if the person is in a cardiovascular risk category based on whether the measured blood pressure is above or below a predetermined threshold for the cardiovascular risk category, the predetermined threshold calculated from an actionable threshold and the inaccuracy range of the measured blood pressure; 
display whether the person is in the cardiovascular risk category, wherein the inaccuracy range of the measured blood pressure is based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit, the inaccuracy characterization data including an age of the measurement unit, a number of cycles experienced by the measurement unit, and the measured environmental conditions in which the measurement unit is used.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of determining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “determining, with the processor of the measurement unit, an inaccuracy range” in independent Claim 1 is a mathematical relationship that can be calculated with the inaccuracy characterization data. Referring to paragraph [0052] of the specification, the inaccuracy range can be computed from an equation, a look-up table that is a function of time, history of cycles, and current operating conditions. The step of “determining, with the processor of the measurement unit, if the person is in a cardiovascular risk category” in independent Claim 1 is based on mathematical relationships within the categorization assessment algorithm. Referring to paragraphs [0059]-[0060] of the specification, cardiovascular risk tables are utilized to compute a risk level in order for classification.
The claimed steps of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. 
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-2, 4-11, 13-15, and 17-23 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, determining, and displaying merely invoke a computer as a tool.
The data-gathering step (measuring) and the data-output step (displaying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, determining, and displaying.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data for categorization.
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, determining, and displaying. The claims do not apply the obtained categorization to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: a blood pressure interface unit, a measurement unit, a display/control unit, sensor, processor, medium
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraph [0048]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, determining, and displaying) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
NPL Ramsey (Ramsey, Maynard. "Blood pressure monitoring: automated oscillometric devices." Journal of clinical monitoring 7.1 (1991): 56-67.) discloses a blood pressure monitoring system using a cuff as a measurement unit, a processor, a display, and a microcomputer as a control unit.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Publication No. 2003/0176796; previously cited) in view of Freund et al (U.S. Publication No. 2004/0199081), Ito et al (U.S. Publication No. 2010/0286539; cited by Applicant), and Chen et al (U.S. Publication No. 2011/0092830; previously cited).
Regarding Claim 1, Lin discloses a method, comprising: 
measuring, by a processor-controlled (microprocessor; [0058-0059]) measurement unit, a blood pressure of a person (measuring at least one blood pressure value with said blood pressure monitor (1); Claim 12); 
determining, with the processor (microprocessor; [0058-0059]) of the measurement unit, if the person is in a cardiovascular risk category based on the measured blood pressure (on the basis of said data and of said blood pressure values, automatically calculating a risk rate (L, M, H, V) for said disease in said blood pressure monitor (1); Claim 12; the blood pressure values are classified in a plurality of categories; Claim 13); and 
displaying, with a display/control unit in data communication with the processor, whether the person is in the cardiovascular risk category (displaying said risk rate on a display (9, RR); Claim 12).  
	Lin fails to disclose measuring, with environmental sensors in communication with the processor, environmental conditions in which the measurement unit is measuring the blood pressure; and determining, with the processor of the measurement unit, an inaccuracy range of the measured blood pressure based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit, the inaccuracy characterization data including the measured environmental conditions.
	In a similar field, Freund discloses a device for determining blood pressure (Abstract), comprising environmental sensors (orientation sensing unit; [0014]; inclination sensor 5), in communication with the processor (evaluating unit 4; [0029-0030]), measuring environmental conditions ([0014-0015]) in which the measurement unit is measuring the blood pressure (pressure sensor 2); and determining with the processor of the measurement unit, an inaccuracy range of the measured blood pressure based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit (position-related systematic error; [0032-0035]), the inaccuracy characterization data including the measured environmental conditions (motion (speed) and acceleration; [0039-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the environmental sensor/condition teachings of Freund into those of Lin in order to prevent systematic errors and obtain accurate measurement results with proper positioning (Freund [0002]).
	Lin and Freund fail to disclose determining, with the processor of the measurement unit, if the person is in a cardiovascular risk category based on whether the measured blood pressure is above or below a predetermined threshold for the cardiovascular risk category.
Ito discloses determining an inaccuracy range of the measured blood pressure based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit (The blood pressure fluctuation calculating unit 109 classifies the blood pressure values and the environmental temperatures stored in the memory 41 according to a predetermined classification standard, and calculates a proportion of fluctuation with respect to the environmental information data of the blood pressure; [0076]); and
determining, with the processor of the measurement unit, if the person is in a cardiovascular risk category based on whether the measured blood pressure is above or below a predetermined threshold for the cardiovascular risk category (when the proportion of the blood pressure fluctuation is greater than a predetermined reference value in a low temperature range of the environmental temperature such as in the range from 5°C. to 10°C., the display “degree of fluctuation: large' is made as in FIG.9A. Instead of simply displaying “when proportion of blood pressure fluctuation is greater than predetermined reference value', the degree of fluctuation may be divided into ranks and the type thereof may be displayed; [0099]), the predetermined threshold calculated from an actionable threshold (predetermined reference value) and the inaccuracy range of the measured blood pressure (The blood pressure fluctuation calculating unit 109 classifies the blood pressure values and the environmental temperatures stored in the memory 41 according to a predetermined classification standard, and calculates a proportion of fluctuation with respect to the environmental information data of the blood pressure; [0076-0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the threshold range teachings of Ito into those of Lin and Freund in order to notify the user of a blood pressure fluctuation based on a comparison with a predetermined judgment standard (Ito [0015]).
Lin, Freund, and Ito fail to disclose wherein the inaccuracy characterization data includes an age of the measurement unit and a number of cycles experienced by the measurement unit.
Chen discloses wherein the inaccuracy characterization data includes an age of the measurement unit and a number of cycles experienced by the measurement unit ([0006], [00028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy characterization teachings of Chen into those of Lin, Freund, and Ito in order to inform the user of the quality of the measurement with automatic error detection (Chen [0006]).

Regarding Claims 2 and 9, Lin, Freund, and Ito fail to disclose prompting to maintain, re-calibrate or replace a blood pressure measurement apparatus used for measuring the blood pressure of the person when the inaccuracy range exceeds a predetermined value.  
Chen discloses prompting to maintain, re-calibrate or replace a blood pressure measurement apparatus used for measuring the blood pressure of the person when the inaccuracy range exceeds a predetermined value (In the process of error detection, if an error is detected to be greater than a given allowable value, it is likely that the sphygmomanometer has lost calibration, and needs re-calibration; [0023]; If there is absolute difference recorded in the MPU 34 after the blood pressure measurement, it indicates the electronic sphygmomanometer has lost calibration. Then the MPU 34 will control display 36 to warn the loss of calibration at the end the blood pressure measurement. On the other hand, before the next blood pressure measurement is started, warning of loss of calibration is also displayed; [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy characterization teachings of Chen into those of Lin and Ito in order to inform the user of the quality of the measurement with automatic error detection (Chen [0006]).

Regarding Claims 4 and 13, Lin discloses the cardiovascular risk category is a first cardiovascular risk category, the predetermined threshold is a first predetermined threshold, and further comprising determining whether the person is in a second cardiovascular risk category by determining whether a second predetermined threshold for the second cardiovascular risk category is within the range of the measured blood pressure (If the systolic blood pressure is above a first limit of 180 or the diastolic blood pressure is above a first limit of 110, the patient is classified as a hypertension grade III patient. If the systolic blood pressure is above a second limit of 160 or the diastolic blood pressure is above a second limit of 100, the patient is classified as hypertension grade II. If the systolic blood pressure is above a third limit of 140 or the diastolic blood pressure is above a third limit of 90, the patient is classified as hypertension grade I. [0047-0049]).  
Lin fails to disclose the inaccuracy range of the measured blood pressure.
Freund discloses the inaccuracy range of the measured blood pressure (position-related systematic error; [0032-0035]); motion (speed) and acceleration; [0039-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the environmental sensor/condition teachings of Freund into those of Lin in order to prevent systematic errors and obtain accurate measurement results with proper positioning (Freund [0002]).

Regarding Claim 6, Lin fails to disclose wherein the inaccuracy range comprises a predetermined amount above or below the measured blood pressure.  
Ito discloses wherein the inaccuracy range comprises a predetermined amount above or below the measured blood pressure (when the proportion of the blood pressure fluctuation is greater than a predetermined reference value in a low temperature range of the environmental temperature such as in the range from 5°C. to 10°C., the display “degree of fluctuation: large' is made as in FIG.9A. Instead of simply displaying “when proportion of blood pressure fluctuation is greater than predetermined reference value', the degree of fluctuation may be divided into ranks and the type thereof may be displayed; [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the threshold range teachings of Ito into those of Lin in order to notify the user of a blood pressure fluctuation based on a comparison with a predetermined judgment standard (Ito [0015]).

Regarding Claim 8, Lin discloses an apparatus (blood pressure monitor 1), comprising: 
a blood pressure interface (measuring unit 2) unit; 	
a processor-controlled (microprocessor; [0058-0059]) measurement unit (calculating unit 8) coupled to the blood pressure interface unit (FIG. 4 shows a schematic representation of several parts of the blood pressure monitor 1 according to the present invention. The parts shown in FIG. 4 are not necessarily formed as separate physical parts. They are separate operational parts, which may be implemented within one and the same microprocessor; [0058]; Figure 4); and 
a display/control unit (display 9) in communication with the measurement unit (FIG. 4 shows a schematic representation of several parts of the blood pressure monitor 1 according to the present invention. The parts shown in FIG. 4 are not necessarily formed as separate physical parts. They are separate operational parts, which may be implemented within one and the same microprocessor; [0058]; Figure 4), wherein: 
the blood pressure interface unit is to measure a blood pressure of a person (Blood pressure values S, D are calculated in a measuring unit 2 to which the cuff 3 is coupled; [0058]), and 
determine if the person is in a cardiovascular risk category based on the measured blood pressure (on the basis of said data and of said blood pressure values, automatically calculating a risk rate (L, M, H, V) for said disease in said blood pressure monitor (1); Claim 12; the blood pressure values are classified in a plurality of categories; Claim 13); and
the display/control unit is to display a cardiovascular risk category of the person on a basis of the measured blood pressure ([0051-0053]; Figures 1, 5).
	Lin fails to disclose the measurement unit including at least one environmental sensor; and wherein the measurement unit is to determine an inaccuracy range of the measured blood pressure, the inaccuracy range of the measured blood pressure based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit, the inaccuracy characterization data including environmental conditions in which the measurement unit measures the blood pressure, measured with the environmental sensor.
	In a similar field, Freund discloses a device for determining blood pressure (Abstract), the measurement unit including at least one environmental sensor (orientation sensing unit; [0014]; inclination sensor 5) and wherein the measurement unit is to determine an inaccuracy range of the measured blood pressure (evaluating unit 4; [0029-0030]), the inaccuracy range of the measured blood pressure based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit (position-related systematic error; [0032-0035]), the inaccuracy characterization data including environmental conditions ([0014-0015]) in which the measurement unit measures the blood pressure (pressure sensor 2), measured with the environmental sensor (motion (speed) and acceleration; [0039-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the environmental sensor/condition teachings of Freund into those of Lin in order to prevent systematic errors and obtain accurate measurement results with proper positioning (Freund [0002]).
Lin and Freund fail to disclose wherein the measurement unit is to determine if the person is in a cardiovascular risk category based on whether the measured blood pressure is above or below a predetermined threshold for the cardiovascular risk category, the predetermined threshold calculated from an actionable threshold and the inaccuracy range of the measured blood pressure, and the inaccuracy range of the measured blood pressure is based at least in part upon inaccuracy characterization data of the measurement unit, and the display/control unit is to display on a basis of the inaccuracy range.
Ito discloses wherein the measurement unit is to determine an inaccuracy range of the measured blood pressure and determine if the person is in a cardiovascular risk category based on whether the measured blood pressure is above or below a predetermined threshold for the cardiovascular risk category (when the proportion of the blood pressure fluctuation is greater than a predetermined reference value in a low temperature range of the environmental temperature such as in the range from 5°C. to 10°C., the display “degree of fluctuation: large' is made as in FIG.9A. Instead of simply displaying “when proportion of blood pressure fluctuation is greater than predetermined reference value', the degree of fluctuation may be divided into ranks and the type thereof may be displayed; [0099]),
the predetermined threshold calculated from an actionable threshold (predetermined reference value) and the inaccuracy range of the measured blood pressure (The blood pressure fluctuation calculating unit 109 classifies the blood pressure values and the environmental temperatures stored in the memory 41 according to a predetermined classification standard, and calculates a proportion of fluctuation with respect to the environmental information data of the blood pressure; [0076-0079]), 
the display/control unit is to display on a basis of the inaccuracy range (display unit 4; Figure 9A),
the inaccuracy range of the measured blood pressure is based at least in part upon inaccuracy characterization data of the measurement unit (The blood pressure fluctuation calculating unit 109 classifies the blood pressure values and the environmental temperatures stored in the memory 41 according to a predetermined classification standard, and calculates a proportion of fluctuation with respect to the environmental information data of the blood pressure; [0076]), 
the inaccuracy characterization data including environmental conditions (“environmental information”; [0070]) in which the measurement unit is used (The environmental information input unit 103 receives data from the sensor for obtaining the environmental information such as the temperature measurement unit 50 in cooperation with the blood pressure measurement by the blood pressure measurement unit 101; [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the threshold range teachings of Ito into those of Lin and Freund in order to notify the user of a blood pressure fluctuation based on a comparison with a predetermined judgment standard (Ito [0015]).
Lin, Freund, and Ito fail to disclose wherein the inaccuracy characterization data includes an age of the measurement unit and a number of cycles experienced by the measurement unit.
Chen discloses wherein the inaccuracy characterization data includes an age of the measurement unit and a number of cycles experienced by the measurement unit ([0006], [00028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy characterization teachings of Chen into those of Lin, Freund, and Ito in order to inform the user of the quality of the measurement with automatic error detection (Chen [0006]).

Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Freund, Ito, Chen, and Addison et al (U.S. Publication No. 2011/0071406; previously cited).
Regarding Claim 15, Lin discloses that the apparatus measures, with a measurement unit in communication with the processor (microprocessor; [0058-0059]), a blood pressure of a person (Blood pressure values S, D are calculated in a measuring unit 2 to which the cuff 3 is coupled; [0058]);
determines if the person is in a cardiovascular risk category based on the measured blood pressure (After the end of this calculation step, a classification of the blood pressure values into three categories, i.e. hypertension grade I, grade II and grade III is made; [0047]); and 
displays whether the person is in the cardiovascular risk category ([0051-0053]; Figures 1, 5).
Lin fails to disclose measuring, with environmental sensors, in communication with the processor, environmental conditions in which the measurement unit is measuring the blood pressure; determining an inaccuracy range of the measured blood pressure; and wherein the inaccuracy range of the measured blood pressure is based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit, the inaccuracy characterization data including the measured environmental conditions in which the measurement unit is used.
	In a similar field, Freund discloses a device for determining blood pressure (Abstract) that
measures, with environmental sensors (orientation sensing unit; [0014]; inclination sensor 5), in communication with the processor, environmental conditions in which the measurement unit is measuring the blood pressure (pressure sensor 2); determining an inaccuracy range of the measured blood pressure (evaluating unit 4; [0029-0030]); and wherein the inaccuracy range of the measured blood pressure is based at least in part upon a range of inaccuracy of the measurement unit indicated by inaccuracy characterization data of the measurement unit (position-related systematic error; [0032-0035]), the inaccuracy characterization data including the measured environmental conditions ([0014-0015]) in which the measurement unit is used (motion (speed) and acceleration; [0039-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the environmental sensor/condition teachings of Freund into those of Lin in order to prevent systematic errors and obtain accurate measurement results with proper positioning (Freund [0002]).
Lin and Freund fail to disclose wherein the apparatus determines if the person is in a cardiovascular risk category based on whether the measured blood pressure is above or below a predetermined threshold for the cardiovascular risk category, the predetermined threshold calculated from an actionable threshold and the inaccuracy range of the measured blood pressure.
Ito discloses wherein the apparatus determines an inaccuracy range of the measured blood pressure (The blood pressure fluctuation calculating unit 109 classifies the blood pressure values and the environmental temperatures stored in the memory 41 according to a predetermined classification standard, and calculates a proportion of fluctuation with respect to the environmental information data of the blood pressure; [0076]), 
determine if the person is in a cardiovascular risk category based on whether the measured blood pressure is above or below a predetermined threshold for the cardiovascular risk category (when the proportion of the blood pressure fluctuation is greater than a predetermined reference value in a low temperature range of the environmental temperature such as in the range from 5°C. to 10°C., the display “degree of fluctuation: large' is made as in FIG.9A. Instead of simply displaying “when proportion of blood pressure fluctuation is greater than predetermined reference value', the degree of fluctuation may be divided into ranks and the type thereof may be displayed; [0099]), the predetermined threshold calculated from an actionable threshold (predetermined reference value) and the inaccuracy range of the measured blood pressure (The blood pressure fluctuation calculating unit 109 classifies the blood pressure values and the environmental temperatures stored in the memory 41 according to a predetermined classification standard, and calculates a proportion of fluctuation with respect to the environmental information data of the blood pressure; [0076-0079]);
wherein the inaccuracy range of the measured blood pressure is based at least in part upon inaccuracy characterization data of the measurement unit (The blood pressure fluctuation calculating unit 109 classifies the blood pressure values and the environmental temperatures stored in the memory 41 according to a predetermined classification standard, and calculates a proportion of fluctuation with respect to the environmental information data of the blood pressure; [0076]),
the inaccuracy characterization data including environmental conditions (“environmental information”; [0070]) in which the measurement unit is used (The environmental information input unit 103 receives data from the sensor for obtaining the environmental information such as the temperature measurement unit 50 in cooperation with the blood pressure measurement by the blood pressure measurement unit 101; [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the threshold range teachings of Ito into those of Lin and Freund in order to notify the user of a blood pressure fluctuation based on a comparison with a predetermined judgment standard (Ito [0015]).
Lin, Freund, and Ito fail to disclose wherein the inaccuracy characterization data includes an age of the measurement unit and a number of cycles experienced by the measurement unit.
Chen discloses wherein the inaccuracy characterization data includes an age of the measurement unit and a number of cycles experienced by the measurement unit ([0006], [00028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy characterization teachings of Chen into those of Lin, Freund, and Ito in order to inform the user of the quality of the measurement with automatic error detection (Chen [0006]).
Lin, Freund, Ito, and Chen fail to disclose a non-transitory computer readable medium (CRM) comprising instructions executable by a processor on an apparatus.
Addison discloses a non-transitory computer readable medium (CRM) (RAM 54 and RAM 502) comprising instructions executable by a processor on an apparatus that, when executed (This information may be data or may take the form of computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods [0042]), cause the apparatus to: 
determine an inaccuracy range of the measured blood pressure (one or more confidence measure(s) 550 and related CM option 553, and variability 560 (e.g., the variance or the standard deviation of the characteristic respiration rate)… It will be understood that display 500 or multiparameter patient monitor 26 may be configured to display any other suitable information related to one or more patient physiological parameters and their characteristic values, including but not limited to, CNIBP curve 810, a confidence associated with characteristic blood pressure BP, and graphical, numerical, or historical representations of initial blood pressure BP, characteristic blood pressure BP [0096]; Figure 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the CRM teachings of Addison into those of Lin, Freund, Ito, and Chen in order to provide another medium for the blood pressure monitoring system.

Regarding Claim 17, Lin discloses the cardiovascular risk category is a first cardiovascular risk category, the predetermined threshold is a first predetermined threshold, and further comprising determining whether the person is in a second cardiovascular risk category by determining whether a second predetermined threshold for the second cardiovascular risk category is within the range of the measured blood pressure (If the systolic blood pressure is above a first limit of 180 or the diastolic blood pressure is above a first limit of 110, the patient is classified as a hypertension grade III patient. If the systolic blood pressure is above a second limit of 160 or the diastolic blood pressure is above a second limit of 100, the patient is classified as hypertension grade II. If the systolic blood pressure is above a third limit of 140 or the diastolic blood pressure is above a third limit of 90, the patient is classified as hypertension grade I. [0047-0049]).  
Lin fails to disclose the inaccuracy range of the measured blood pressure.
Freund discloses the inaccuracy range of the measured blood pressure (position-related systematic error; [0032-0035]); motion (speed) and acceleration; [0039-0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the environmental sensor/condition teachings of Freund into those of Lin in order to prevent systematic errors and obtain accurate measurement results with proper positioning (Freund [0002]).

Regarding Claim 18, Lin, Freund, Ito, and Chen fail to disclose wherein the inaccuracy range comprises a predetermined percentage of confidence.
Addison discloses that the inaccuracy range comprises a predetermined percentage of confidence (This information may include a percentage to indicate the confidence measure 550, such as 95%; [0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Addison into those of Lin, Freund, Ito, and Chen in order to inform the user of the quality of the measurement with more confidence (Addison [0096]).

Regarding Claim 19, Lin fails to disclose wherein the inaccuracy range comprises a predetermined amount above or below the measured blood pressure.  
Ito discloses wherein the inaccuracy range comprises a predetermined amount above or below the measured blood pressure (when the proportion of the blood pressure fluctuation is greater than a predetermined reference value in a low temperature range of the environmental temperature such as in the range from 5°C. to 10°C., the display “degree of fluctuation: large' is made as in FIG.9A. Instead of simply displaying “when proportion of blood pressure fluctuation is greater than predetermined reference value', the degree of fluctuation may be divided into ranks and the type thereof may be displayed; [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Ito into those of Lin in order to notify the user of a blood pressure fluctuation with respect to an environmental fluctuation based on the blood pressure value, the environmental information, and a comparison with a predetermined judgment standard (Ito [0015]).

Regarding Claim 20, Lin, Freund, Ito, and Chen fail to disclose wherein the predetermined amount above or below is one standard deviation.
Addison discloses wherein the predetermined amount above or below is one standard deviation (one or more confidence measure(s) 550 and related CM option 553, and variability 560 (e.g., the variance or the standard deviation of the characteristic respiration rate)…Further, this information may include an estimated standard deviation of the measured breaths per minute as compared to an average number of breaths per minute such as 1, 2, or 3 standard deviations; [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Addison into those of Lin, Freund, Ito, and Chen in order to inform the user of the quality of the measurement with more confidence (Addison [0096]).

Claims 5, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Freund, Ito, and Chen, as applied to claims 1 and 8 above, and further in view of Addison.
Regarding Claim 5, Lin, Ito, and Chen fail to disclose wherein the inaccuracy range comprises a predetermined percentage of confidence.
Addison discloses that the inaccuracy range comprises a predetermined percentage of confidence (This information may include a percentage to indicate the confidence measure 550, such as 95%; [0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Addison into those of Lin, Freund, Ito, and Chen in order to inform the user of the quality of the measurement with more confidence (Addison [0096]).

Regarding Claim 7, Lin, Freund, Ito, and Chen fail to disclose wherein the inaccuracy range comprises a statistical measure.
Addison discloses wherein the inaccuracy range comprises a statistical measure (variability 560 (e.g., the variance or the standard deviation of the characteristic respiration rate); [0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the statistical teachings of Addison into those of Lin, Freund, Ito, and Chen in order to inform the user of the quality of the measurement with more mathematical confidence (Addison [0096]).

Regarding Claim 10, Lin, Freund, Ito, and Chen fail to disclose wherein the display/control unit comprises a mobile system with communication to the measurement unit via direct cable or by wireless means. 
Addison discloses wherein the display/control unit comprises a mobile system (one or more display devices (e.g., monitor, PDA, mobile phone, any other suitable display device, or any combination thereof) [0065]; It will be understood that system 400 may be incorporated into system 10 (FIGS. 1 and 2) in which, for example, input signal generator 410 may be implemented as parts of sensor 12 and monitor 14 and processor 412 may be implemented as part of monitor 14 [0066]) with communication to the measurement unit via direct cable or by wireless means (Monitor 14 may be communicatively coupled to multi-parameter patient monitor 26 via a cable 32 or 34 that is coupled to a sensor input port or a digital communications port, respectively and/or may communicate wirelessly (not shown) [0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the mobile communication teachings of Addison into those of Lin, Freund, Ito, and Chen in order to provide the user with more suitable output devices (Addison [0065]).

Regarding Claim 11, Lin, Freund, Ito, and Chen fail to disclose wherein power is also provided by the mobile system. 
Addison discloses wherein power is also provided by the mobile system (the sensor or sensor array may be connected to and draw its power from monitor 14 as shown [0032]; system 10 may include a calibration device that may be powered by monitor 14; [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the mobile communication teachings of Addison into those of Lin, Freund, Ito, and Chen in order to supply the system with power from the main monitor. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Freund, Ito, and Chen, as applied to claim 8 above, and further in view of McNair (U.S. Publication No. 2012/0095300; previously cited) and Bechtel (U.S. Publication No. 2017/0303835; previously cited).
Regarding Claim 14, Lin, Freund, Ito, and Chen fail to disclose wherein the display/control unit is to display the cardiovascular risk category using a color or pattern, and is to display the inaccuracy range using a variable box fill amount.  
McNair discloses wherein the display/control unit is to display the cardiovascular risk category using a color or pattern (These categories may be words or terms, numbers (such as “low risk”, “intermediate risk”, “high risk”, “very high risk” or 1 to 4), colors (such as a heat-map display comprised of red, orange, yellow, and green shading of PPOD values), a system of categorizing, or other appropriate information display system. In addition, the categories may be discrete. Such as choosing one of four colors, or they may be continuous; [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the color teachings of McNair into those of Lin, Freund, Ito, and Chen in order to easily inform the user of the classification.
Lin, Freund, Ito, Chen, and McNair fail to disclose wherein the display/control unit displays the inaccuracy range using a variable box fill amount.  
Bechtel discloses wherein the display/control unit is to display the inaccuracy range (quality value) using a variable box fill amount (The bar graph can include two or more bars to indicate the quality value. For example, the bar graph can include 2 bars, 3 bars, 4 bars, 5 bars, 6 bars, 7 bars, 8 bars, 9 bars, 10 bars (FIG. 4C), or more bars. Each bar in the bar graph represents a range of quality values. The ranges represented by each of the bars can be the same or different; [0076]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the box fill teachings of Bechtel into those of Lin, Freund, Ito, Chen, and McNair in order to visually inform the user of the quality of the measurement.
All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combinations would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Freund, Ito, and Chen, as applied to claims 1 and 8 above, and further in view of LeBoeuf et al (U.S. Patent Publication No. 2018/0360386).
Regarding Claim 21, Lin discloses displaying, on the display/control unit, whether the person is in the cardiovascular risk category (displaying said risk rate on a display (9, RR); Claim 12). Ito discloses displaying, on the display/control unit, a confidence range of a person’s blood pressure measurement based on an extent to which the predetermined threshold is within the inaccuracy range (display unit 4; Figure 9A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Ito into those of Lin in order to notify the user of a blood pressure fluctuation with respect to an environmental fluctuation based on the blood pressure value, the environmental information, and a comparison with a predetermined judgment standard (Ito [0015]). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combinations would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 
	However, in a similar technical field, LeBouef discloses a physiological sensor that discloses all of these limitations at once. Lebouef discloses displaying, on the display/control unit (presentation 100 via display 98 of a client device 96), a confidence range of whether the person is in the cardiovascular risk category based on an extent to which the predetermined threshold is within the inaccuracy range (the application on the client device 96 can present not only the diagnosis (the metric) of arrhythmia but also the metric statistics associated with the arrhythmia diagnosis via the sensor system 90, such as the 87 % accuracy, the 20% false positive rate, and the 10 % false negative rate associated with the sensor system 90 diagnosing arrhythmia; [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the display teachings of LeBouef into those of Lin, Freund, Ito, and Chen in order to facilitate diagnosis while also preventing overreactions or underreactions from inaccuracy readings by providing statistical context to the user (LeBouef [0068]).

Regarding Claim 22, Lin discloses wherein the display/control unit, is to further display whether the person is in the cardiovascular risk category (displaying said risk rate on a display (9, RR); Claim 12). Ito discloses wherein the display/control unit, is to further display a person’s blood pressure measurement based on an extent to which the predetermined threshold is within the inaccuracy range (display unit 4; Figure 9A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Ito into those of Lin in order to notify the user of a blood pressure fluctuation with respect to an environmental fluctuation based on the blood pressure value, the environmental information, and a comparison with a predetermined judgment standard (Ito [0015]). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combinations would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 
	However, in a similar technical field, LeBouef discloses a physiological sensor that discloses all of these limitations at once. Lebouef discloses wherein the display/control unit (presentation 100 via display 98 of a client device 96) is to further display a confidence range of whether the person is in the cardiovascular risk category based on an extent to which the predetermined threshold is within the inaccuracy range (the application on the client device 96 can present not only the diagnosis (the metric) of arrhythmia but also the metric statistics associated with the arrhythmia diagnosis via the sensor system 90, such as the 87 % accuracy, the 20% false positive rate, and the 10 % false negative rate associated with the sensor system 90 diagnosing arrhythmia; [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the display teachings of LeBouef into those of Lin, Ito, and Chen in order to facilitate diagnosis while also preventing overreactions or underreactions from inaccuracy readings by providing statistical context to the user (LeBouef [0068]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, Freund, Ito, Chen and Addison, as applied to claim 15 above, and further in view of LeBoeuf et al.
Regarding Claim 23, Lin discloses wherein the apparatus displays whether the person is in the cardiovascular risk category (displaying said risk rate on a display (9, RR); Claim 12). Ito discloses displaying a confidence range of a person’s blood pressure measurement based on an extent to which the predetermined threshold is within the inaccuracy range (display unit 4; Figure 9A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the inaccuracy range teachings of Ito into those of Lin in order to notify the user of a blood pressure fluctuation with respect to an environmental fluctuation based on the blood pressure value, the environmental information, and a comparison with a predetermined judgment standard (Ito [0015]). All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combinations would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. 
	However, in a similar technical field, LeBouef discloses a physiological sensor that discloses all of these limitations at once. Lebouef discloses wherein the apparatus displays (presentation 100 via display 98 of a client device 96) a confidence range of whether the person is in the cardiovascular risk category based on an extent to which the predetermined threshold is within the inaccuracy range (the application on the client device 96 can present not only the diagnosis (the metric) of arrhythmia but also the metric statistics associated with the arrhythmia diagnosis via the sensor system 90, such as the 87 % accuracy, the 20% false positive rate, and the 10 % false negative rate associated with the sensor system 90 diagnosing arrhythmia; [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the display teachings of LeBouef into those of Lin, Freund, Ito, and Chen in order to facilitate diagnosis while also preventing overreactions or underreactions from inaccuracy readings by providing statistical context to the user (LeBouef [0068]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791